Citation Nr: 1436950	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to December 1995.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2013, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete his claim for service connection, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a June 2014 supplemental statement of the case.

VA has fulfilled its duty to assist.  The AOJ has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate his claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a psychiatric VA examination in October 2013.  The examiner reviewed the relevant medical evidence, interviewed the Veteran, and assessed all factors in making psychiatric diagnoses, to include the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and the PTSD Checklist.  As such, the Board finds the October 2013 VA examination report to be adequate and highly probative.  These efforts represent substantial compliance with the requirements of the May 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry: (1) determining the competency of the source; (2) determining credibility, or worthiness of belief, and (3) weighing its probative value.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends he has an acquired psychiatric disorder, to include PTSD, which is related to his military service.

The Board is unable to grant service connection for an acquired psychiatric disorder because the evidence is against a finding that the Veteran has a current acquired psychiatric disability, to include PTSD.  

Although VA treatment records show positive screenings for PTSD, there has been no confirmed diagnosis of PTSD after testing.  In October 2013, a VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD due to a lack of symptoms.  Likewise, the only Axis I diagnosis listed by the examiner was a deferred diagnosis of alcohol dependence with mood disorder.  The examiner specifically indicated that there was no mental disorder diagnosis.  

The Board recognizes that VA mental health attending notes have listed Axis I diagnoses of depressive disorder (not otherwise specified).  For example, see treatment notes dated in April 2010, September 2010, January 2011, and October 2011.  The Board finds the VA examination report to be the most probative evidence regarding the existence of a current psychiatric disorder.  This examination was conducted for the distinct purpose of determining the existence of psychiatric disorders and the examiner reviewed all of the relevant evidence and conducted an interview and examination before reaching the conclusion that the Veteran does not have a current mental disorder.  Thus, this report is given more probative weight than periodic mental health notes.   

In considering the lay evidence of record, to include statements from the Veteran, his ex-wife and friend, while they are competent to report certain symptoms of a psychiatric disorder, they have not provided evidence of the training necessary to diagnose a mental disorder.  As such the VA examination report is more probative than the lay testimony regarding the existence of a current psychiatric disorder.

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for an acquired psychiatric disorder, to included PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.





ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran is currently service connected for a back disorder rated at 40 percent disabling, and radiculopathy to the left lower extremity rated as 20 percent disabling, both effective October 28, 2013.  His combined evaluation for compensation is 50 percent.  See 38 C.F.R. § 4.25 (2013).  This falls short of the requirements for eligibility for scheduler TDIU.  See 38 C.F.R. § 4.16(a) (2013).  However, the Board finds that referral to the Director of Compensation and Pension Service, is warranted for consideration of extraschedular entitlement to a TDIU.  See 38 C.F.R. § 4.16(b).  Notably, after an examination in October 2013, a VA physician noted that the Veteran most recently worked as a commercial electrician and opined that the Veteran's service-connected back condition and left lower extremity radiculopathy were likely to substantially interfere with gainful employment.  

Thus, a remand is necessary to submit this claim to the Director of Compensation and Pension Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran an additional VA Form 21-8940, to enable him to file a formal application for a TDIU.  Allow an appropriate time for response.

2.  After the above development has been completed, refer the Veteran's TDIU claim to the Director of Compensation and Pension Service, for extraschedular consideration consistent with 38 C.F.R. § 4.16(b).  

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the appellant and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


